376 U.S. 781 (1964)
AETNA INSURANCE CO.
v.
MENENDEZ.
No. 68.
Supreme Court of United States.
Decided April 6, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
William A. Gillen for petitioner.
John P. Corcoran, Jr. for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of Banco Nacional de Cuba v. Sabbatino, ante, p. 398.